Case 19-01884-jw   Doc 7   Filed 04/01/19 Entered 04/01/19 13:58:23   Desc Main
                            Document     Page 1 of 8
Case 19-01884-jw   Doc 7   Filed 04/01/19 Entered 04/01/19 13:58:23   Desc Main
                            Document     Page 2 of 8
Case 19-01884-jw   Doc 7   Filed 04/01/19 Entered 04/01/19 13:58:23   Desc Main
                            Document     Page 3 of 8
Case 19-01884-jw   Doc 7   Filed 04/01/19 Entered 04/01/19 13:58:23   Desc Main
                            Document     Page 4 of 8
Case 19-01884-jw   Doc 7   Filed 04/01/19 Entered 04/01/19 13:58:23   Desc Main
                            Document     Page 5 of 8
Case 19-01884-jw   Doc 7   Filed 04/01/19 Entered 04/01/19 13:58:23   Desc Main
                            Document     Page 6 of 8
Case 19-01884-jw   Doc 7   Filed 04/01/19 Entered 04/01/19 13:58:23   Desc Main
                            Document     Page 7 of 8
Case 19-01884-jw   Doc 7   Filed 04/01/19 Entered 04/01/19 13:58:23   Desc Main
                            Document     Page 8 of 8
